Citation Nr: 9902706	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1947 and from September 1950 to November 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veterans claim for an 
increased evaluation for his PTSD disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veterans PTSD is manifested primarily by anxiety, 
depression, panic attacks, nightmares, suicidal and homicidal 
ideations without plans or intent, and a GAF score of 45.  

2.  The veterans PTSD alone has not been shown to be 
productive of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §4.132 and Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not been sought or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for PTSD was granted by the RO by means of 
a May 1996 rating decision following review of the relevant 
evidence, which included service medical records showing that 
the veteran incurred inservice combat injuries, and the 
report of a February 1996 VA psychiatric examination 
diagnosing chronic post-traumatic stress disorder.  The RO 
assigned a 70 percent rating for that disability.

The veteran contends that his PTSD is more severe than the 70 
percent rating that is currently in effect, and that 
increased compensation is warranted therefor.  After a review 
of the record, the Board finds that his contentions are not 
supported by the evidence, and that an increased rating for 
post-traumatic stress disorder is not appropriate.

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
      
A January 1997 VA examination report shows that the veteran's 
predominant mood was one of significant depression and that 
he reported suicidal ideation without any plans or intent 
with regard to those ideations.  It also shows, however, that 
his speech was within normal limits with regard to rate and 
rhythm, that his thought process and associations were 
logical and "tight," and that there was no confusion or 
looseness of association.  The veterans memory was impaired, 
as he thought Eisenhower was President and Bill Clinton was 
the Governor.  The proffered diagnoses were chronic PTSD and 
cognitive disorder, not otherwise specified.  The examiner 
reported a Global Assessment of Functioning (GAF) score of 
52.

In his October 1997 substantive appeal, the veteran contended 
that his condition gets worse every week.  He reported that 
he has trouble with his personal hygiene and can no longer 
drive.

At an April 1998 hearing before a hearing officer at the 
Regional Office, the veteran testified that he was last 
examined in January 1997 and that his PTSD is worse because 
he has stress attacks during the day and more nightmares 
about the war.  The veteran reported that he does not watch 
or talk about WWII because it is too upsetting.  The veteran 
testified that he can no longer do work around the house and 
gets mad at his friends more often because of the stress 
attacks.  According to the veteran, his relationship with his 
wife is not affected by his disorder.  The veteran also 
stated that he does not attend social gatherings or go 
shopping because being around lots of people makes him 
nervous.

VA treatment records from July 1997 to March 1998 show 
treatment primarily for his physical disabilities and include 
notations of diagnosis of PTSD.

A May 1998 VA examination report, the examiner noted that the 
veteran is followed by the Hematology Clinic, Eye Clinic, 
Ambulatory Surgery Clinic, and Mental Health Clinic.  The 
veteran reported that he current medications include Prozac, 
Amitriptyline, and another medication, which he cant 
remember, for shakes.  The examiner noted that the 
veteran complained of experiencing bad dreams, nightmares, 
and night sweats as well as stress attacks during the day 
when he starts shaking and gets hot.  The veteran reported 
that loud noises bother him and that he cannot watch war 
movies or anything with Oriental people because it upsets him 
and reminds him of the war.  The veteran indicated that he 
did not socialize much because he doesnt like crowds.  On 
examination, the examiner noted that the veteran is quite 
thin and frail and walked with a cane due to weakness.  The 
veterans mood was depressed, memory was fair, insight was 
superficial, and judgment was fair.  The veteran reported 
more thoughts of suicide as well as homicide ideation that he 
is able to control.  However, his speech and thought 
processes were normal and he was appropriately oriented and 
quite alert with no hallucinations, delusions, or 
schizophrenic trends.  The examiner reported that he found 
depression and anxiety.  The examiner opined that the 
veterans GAF score was about 45 due to his PTSD.
 
The veterans PTSD symptomatology has been shown to be 
manifested by nightmares and stress attacks, depression, and 
anxiety.  An evaluation in excess of 70 percent is not 
warranted under 38 C.F.R. § 4.132, Diagnostic Code 9411 as 
the no medical professional has advanced that his PTSD is 
manifested by total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living, and memory loss for names 
of close relatives, own occupation, or own name.

Indeed, the clinical record shows that the veteran has a good 
relationship with his wife, does not have gross impairment in 
thought processes or communication, does not have 
hallucinations or delusions, and is not harmful to himself or 
others.  Therefore, the Board concludes that an evaluation in 
excess of 70 percent for the veterans PTSD is not warranted.

The Board notes that competent professionals entered GAF 
Scores.  Although the GAF score does not neatly fit into the 
rating criteria, the Board is under an obligation to review 
all the evidence of record.  The fact that evidence is not 
neat does not absolve the Board of this duty.  The Court, in 
Carpenter v. Brown, 8 Vet.App.240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  In light of the embracing of the GAF scale, its 
definition, and the use of DSM IV in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The Court has 
established that a GAF of 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF scores during the appeal 
period include a range from 45 to 52.  The guidance 
established in Carpenter and Richard tends to establish that 
the GAFs reflect no more than 70 percent.  Therefore, the 
determination of the Board is consistent with the facts and 
the guidance established by the Court.  

The veteran is competent to assert that his disability 
warrants a higher rating.  However, the physicians expertise 
puts them in a better position to determine the extent of the 
disability.  In this case, the medical reports form a 
preponderance of the evidence that establishes that the 
veteran does not have total occupational and social 
impairment as a result of his PTSD.  38 C.F.R. §  4.7 (1998).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for post-traumatic stress disorder.  
That claim, accordingly, fails.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1998).


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for post-traumatic stress disorder is 
denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
